 DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Brotherhood of Carpenters and Joiners ofAmerica, Local No. 1245, AFL-CIO and NewMexico Properties, Inc.United Brotherhood of Carpenters and Joiners ofAmerica, New Mexico District Council of Carpen-ters and Joiners of America, AFL-CIO and NewMexico Properties, Inc. Cases 28-CC-594, 28-CP-167, 28-CC-593, and 28-CP-168April 22, 1977DECISION AND ORDERBY MEMBERS JENKINS, MURPHY, ANDWALTHEROn December 7, 1976, Administrative Law JudgeJames M. Kennedy issued the attached Decision inthis proceeding. Thereafter, counsel for the GeneralCounsel filed exceptions and a supporting brief, andRespondent Union filed a brief in answer thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and it hereby is,dismissed in its entirety.DECISIONSTATEMENT OF THE CASEJAMES M. KENNEDY, Administrative Law Judge: Thiscase was heard before me at Carlsbad, New Mexico, onSeptember 21, 1976,' based on a consolidated complaintissued on August 30 by the Acting Regional Director forRegion 28. The consolidated complaint was based oncharges filed by New Mexico Properties, Inc. (herein calledthe Employer) on August 5 and 9 alleging that UnitedBrotherhood of Carpenters and Joiners of America, LocalNo. 1245, AFL-CIO (herein called Respondent Local),and United Brotherhood of Carpenters and Joiners ofAmerica, New Mexico District Council of Carpenters andJoiners of America, AFL-CIO (herein called RespondentDistrict Council and together called Respondents), haveI Hereinafter all dates are 1976 unless otherwise noted.violated Section 8(b)(4Xi) and (iiXB) and Section8(b)(7)(C) of the National Labor Relations Act, asamended, by picketing one of the Employer's jobsiteslocated in Carlsbad, New Mexico.IssuesThe principal issues are whether or not: (1) The picketinghad an organizational or recognitional objective and (2)was conducted in such a fashion as to enmesh neutralemployers in the Respondents' primary dispute with theEmployer.All parties were given full opportunity to participate, tointroduce relevant evidence, to examine and cross-examinewitnesses, to argue orally, and to file briefs. Briefs, whichhave been carefully considered, were filed on behalf of theGeneral Counsel and Respondents. The Charging Partydid not file a brief.Upon the entire record2of the case, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACTI. THE BUSINESS OF THE EMPLOYERThe Employer is a New Mexico corporation, headquar-tered in Carlsbad, New Mexico, where it is engaged as ageneral contractor in the building and constructionindustry. During the past year, a representative period, theEmployer has purchased goods and materials valued inexcess of $50,000 which were transported and delivereddirectly to its places of business in New Mexico from otherStates. Respondents admit that, at all times material, theEmployer has been and is a person and an employerengaged in commerce and in an industry affectingcommerce within the meaning of Section 2(1), (2), (6), and(7) and Section 8(b)(4) of the Act.Il. THE LABOR ORGANIZATIONS INVOLVEDRespondents admit, and I find, that at all material timesthey have been labor organizations within the meaning ofSection 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. The Participants and Background EvidenceThe Employer's president is Odell Spurlin, its generalsuperintendent is Alton "Al" Timberlake, and its jobsuperintendent is Otis D. "Red" Maloney. The Employer,at the time of the incidents alleged to be unfair laborpractices, was acting as the general contractor for theconstruction of a small shopping center located at thecorner of Canal and Church Streets in Carlsbad, NewMexico. The project, which consisted of the construction ofan Albertson's supermarket, a Revco drugstore, a smallbookshop, and a large parking lot, is located on thenortheast corner of that intersection. The Employer'scorporate headquarters were adjacent to the jobsite, and2 Both the General Counsel and Respondents have moved to correctcertain errors in the transcnpt. They are hereby noted and corrected.229 NLRB No. 38236 UNITED BROTHERHOOD OF CARPENTERS, LOCAL NO. 1245were housed in a preexisting office building on Canal Streetapproximately 375 feet north of the intersection, andapproximately 25 feet behind the building under construc-tion and across an access alley.Respondent District Council's president is Marlin Jamesand its executive secretary is Luther Sizemore. It maintainsits offices in Albuquerque. Respondent Local's businessrepresentative is David S. Sikes, and its office is located inCarlsbad.Spurlin, who has been a commercial real estate developerfor a number of years, testified that in 1970 he was apartner in a development company known as Silver CityProperties, Ltd., which was engaged in a commercialconstruction project near Silver City, New Mexico. At thattime he was also half-owner of The Marker Company,which was the general contractor on that particular project.He testified that the Carpenters local union in Las Cruces,a member of Respondent District Council, was thenheaded by James. He also testified that in 1970 the LasCruces local picketed Marker at the Silver City jobsitedemanding that Marker sign a collective-bargaining con-tract with that local. As James has since become Respon-dent District Council's president, the Charging Party andthe General Counsel contend that the 1970 picketing byJames' Las Cruces local should be considered as evidenceof recognitional objective in the instant dispute because, asshown below, James participated in the decision to picketthe Carlsbad jobsite in 1976.B. Respondent Local's Recognitional OverturesThe Employer's general superintendent, Al Timberlake,who was unable to be very specific about dates, testifiedthat sometime during the last three months of 1975 he hada conversation with Respondent Local's business represen-tative, David Sikes, at Timberlake's office north of thejobsite. Sikes said the conversation occurred in December1975 or January 1976. At that time the project had onlyrecently begun and had not yet reached the stage wherecarpenters would be required. Because the building was tobe constructed of steel frame and masonry and did noteven require forms for the footings, carpenters were notneeded until after the structure's shell was completed. Atthe time of this particular conversation that stage had notyet been reached. According to Timberlake, Sikes asked ifthe Employer would like to put some carpenters to work.Timberlake said that they did not yet need carpenters andasked if hiring carpenters would involve more than merelyputting them to work. Sikes said yes, that RespondentLocal would ask the Employer to sign a standard contract.Timberlake asked to see a copy of the standard contract sothat he could give it to his attorfney for review. Sikes, whodid not have an extra copy with him, promised to deliverone to Timberlake on the following day, and within a dayor two, did give Timberlake a copy. Timberlake said heimmediately reported this conversation to CompanyPresident Spurlin.Spurlin testified that sometime during November 1975 hehad walked into Timberlake's office and found him sittingwith Sikes and another individual, apparently a businessagent for Respondent Local. He recalls Sikes saying thatthe Union wanted to provide jobs for its members. Spurlinsaid that he told Sikes that the Employer wished to hirelocal people and would use Respondent Local's carpentersif any were available. He also testified that he told Sikesthat he would pay the carpenters union scale, whatever itwas, but would not sign a collective-bargaining agreementbecause he did not wish to jeopardize the job opportunitiesof anyone, whether they were union members or not.Later, Timberlake had two or three telephone conversa-tions with Sikes. Timberlake could not be specific withregard to when these conversations occurred, saying onlythat the last one occurred sometime during the first threemonths of 1976. Timberlake and Sikes agree that in thoseconversations Sikes asked if the Employer had made anydecision on whether or not to sign the agreement. Duringthe last conversation, which Sikes said occurred in lateMarch or early April, Sikes mentioned that the agreementwhich he had given Timberlake earlier had expired and hadbeen superseded by a new one. Timberlake said that he stillhad not given his copy to his attorney for review and saidthat, if a new one was in effect, it would be pointless to givehis attorney the old contract. Accordingly, he asked Sikesto send him a copy of the new agreement. Sikes said hewould. However, at no time did Sikes or anyone from theUnion ever actually send Timberlake or Spurlin a copy ofthe new agreement. Timberlake also testified that at notime during any of these conversations did Sikes ask himwhat wages the Employer paid its carpentry employees.Sikes testified that, sometime in March, an individualnamed Randy McDonald came to Respondent Local'soffices to inquire about the apprenticeship program. Atthat time he spoke to Sikes, and mentioned that he wasworking for the Employer, doing common laboring andsome carpentry work. He did not say he was working at theAlbertson's project. Sikes testified that McDonald told himthat he was paid $2.75 per hour for the common labor and$3.50 or $4 per hour for the carpentry work. In April,according to Sikes, two members of Respondent Local, BillFolsom and Roy Beeson, told Sikes that they had been tothe Employer's Albertson's project and had spoken to asuperintendent named Red3 about obtaining carpentrywork. Sikes testified that Folsom reported to him that whenRed asked how much he worked for, Folsom replied thathe worked for the union scale. When Folsom told him whatthe union scale was, Red replied, "Well, that's more than Imake; we usually pay a lead carpenter, or layout carpenter,$5 an hour." Sikes reported this information to RespondentDistrict Council's officials James and Sizemore.C. The Prevailing WagesAt the hearing, it was established that the Employer paidits carpenters employed on the Albertson's jobsite $6.50per hour and its carpenter helpers $6 per hour. As theseemployees were residents of El Paso, Texas, the Employeralso provided them with free housing, which was valued at$50 per week. The Employer did not have either pension or3 Undoubtedly Red Maloney, the Employer's project superintendent.237 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhealth insurance plans, nor did it have a vacation programfor which the Albertson's project employees were eligible.The newly negotiated statewide contract between Res-pondents and the multiemployer group contained thefollowing wage and fringe scales as of April 1, 1976:Journeyman carpenters-$8.50 per hour wages, plus $2.20for fringe benefit programs including vacations, healthinsurance, and pension plans-a total of $10.70 per hour.Apprentices received, depending upon their level ofexperience, an hourly wage scale ranging from $5.10 perhour to $8.08 per hour plus the $2.20 fringe contributions,for a total package ranging from $7.30 per hour to $10.28per hour.The New Mexico State Labor Commission, during 1976,issued, pursuant to the state prevailing wage law, minimumwage rates for public works projects. In March, thecommission determined that the prevailing journeymancarpentry rate for the Carlsbad area was $8 per hour plus$2.10 per hour fringe benefits covering vacations, healthinsurance, and pension plans. Later, in July, that officeissued two other decisions in which it determined that theprevailing scale for journeyman carpenters in that area hadincreased to $8.50 per hour plus fringe benefit contribu-tions of $2.20 an hour.Thus it is clear that, in June, the Employer was paying itscarpentry employees significantly less than the wagesprevailing in the area.D. The Commencement of PicketingOn approximately June 25, Respondent District CouncilPresident James told Sikes by telephone to make hotelreservations in Carlsbad for himself and for Marcial Rey, aretired business agent, because Respondent District Coun-cil had determined to picket the Employer's Albertson'sproject. Sikes did so and, on the morning of June 28, Jamesand Rey arrived in Carlsbad. James brought with him aletter to Spurlin. The letter had been drafted by representa-tives of the District Council, and Sikes had not seen itbefore.Shortly thereafter, James, Sikes, and Rey went to theEmployer's headquarters. James and Sikes delivered theletter to Spurlin, while Rey waited outside in an automo-bile. The meeting between the two union officials andSpurlin took place in a conference room. Aside fromgreetings, the individuals said little to each other. Jamesexplained to Spurlin that he had a letter to give him. WhileJames and Sikes waited, Spurlin read it in its entirety.The letter stated that Respondent District Council hadinvestigated the Employer's wages being paid its carpentryemployees at the Albertson's project and had determinedthat the wages were substandard "i.e., below the wage ratesand benefits prevailing in [theJ area. In short, your laborcosts do not meet the area standards. We seek only theequalization of competitive advantage between you andother contractors who do meet area standards." The letterthen referred to the prevailing wage scales as determinedby the U.S. Department of Labor and the State LaborCommission. It went on to say that its information wasbased on verbal reports and that Respondents had beenunable to obtain copies of the Employer's payroll reports.It asked the Employer to supply the Union with appropri-ate documents "to verify or disprove" its present informa-tion. The letter then asserted that the Union did not seek torepresent or organize the Employer's employees or toobtain a collective-bargaining agreement; rather, it wasconcerned only with the payment of substandard wagesand benefits. Finally, the letter stated that Respondentsintended to engage in peaceful picketing to inform thepublic of that fact.Sikes testified that, after Spurlin read the letter, he said"O.K." and James then told Spurlin that if he had anyquestions he could contact the individuals listed in hisletter -either Respondent District Council's attorneys orits executive secretary, Sizemore.Immediately thereafter, James and Sikes left Spurlin'soffices and instructed Rey to begin picketing. Spurlindecided to notify Job Superintendent Red Maloney thatRespondents might picket the job. However, by the time heleft his office to find Maloney, Rey had already begunpatroling the sidewalks bordering the project on the westand south. The placard carried by Rey read:NOTICE TO PUBLICNEW MEXICOPROPERTIES, INC.PAYSSUBSTANDARDWAGES & BENEFITSNEW MEXICODISTRICT COUNCILOFCARPENTERSThat evening the Employer constructed a 36-inch highwire mesh fence around the property and established tworeserve gates. The primary gate, known as gate 1, waslocated on the western border of the property on CanalStreet and was immediately adjacent to the Employer'spermanent office building. This gate also controlled thealley entrance to the building under construction. TheEmployer placed a sign at that gate stating that it was forthe use of the Employer and its employees as well as itssuppliers, and that all other persons must use gate 2. TheEmployer hired a high school student, Von Burba, tomonitor gate 1. The distance from gate I to the corner ofChurch and Canal was 340 feet.Gate 2 was located on the southern border of theproperty on Church Street, approximately 225 feet east ofthe intersection of Church and Canal. Witnesses, however,estimated that gate 2 appeared to be as much as 500 feetfrom the intersection. The sign at gate 2 stated that it wasfor the use of all employers, employees, and persons andsuppliers other than the Employer and its employees and238 UNITED BROTHERHOOD OF CARPENTERS, LOCAL NO. 1245suppliers. It directed persons having business with theEmployer to enter through gate 1.4The Employer did notplace a monitor at gate 2.Respondents' picketing continued until August 16, whenit ceased because the Employer no longer had carpentersemployed at the jobsite. During the 49 days that Respon-dents picketed the project, there were a number ofsubcontractors present and performing work. These includ-ed Grinnell Fire Protection, Alameda Electric, ElmsRoofing, Greer Construction, Summers Sign Co., TaberPainting, and Woodall Services. Albertson's also hired anelectrical contractor, Image National, from Boise, Idaho, toerect a large electric "Albertson's" sign in the parking lotnear the corner of Church and Canal Streets.On June 28, the first day of picketing, at separate times,managerial representatives of Grinnell and Sullivan askedSikes if they should leave the job. Sikes gave them a copy ofthe letter James had given Spurlin, and told them "No, weare picketing New Mexico Properties only." Spurlin saidthat the representatives of both firms attempted to contactthe unions which represented their employees to find outwhat to do. Sullivan's employees remained on the job.When the Grinnell employees went to lunch, they did notreturn until the following day. Thereafter they continuedworking at the site until they were finished with theirportion of the job.5Also on June 28, the Employer's own carpenters left thejob and did not return for several weeks.6The Employer had ordered some precut doors fromDennison Door Company, and when they were brought togate I by a common carrier, Whitfield Transportation, thedriver refused to enter and make the delivery. As a result,the Employer asked the Whitfield driver to drop the doorsat anotherjobsite, where they were picked up and deliveredby the Employer's own employees.7The single picket, usually Rey, generally confined hispatroling to gate I. However, from his vantage point at gateI, he could neither see gate 2, nor the stores' interiors as thewest side of the building consisted of a windowless 18-foot-high masonry wall. He could only see 2 or 3 feet into theback doorways of the building because of the oblique angleof vision from the alley driveway. In order to see gate 2, thepicket had to walk south on Canal Street to a pointapproximately even with the southern edge of the building.Even that view was partially obstructed by equipment andsupplies stored in the parking lot. To see into the storesthemselves, the picket, several times a day, walked to thecorner of Canal and Church, sometimes remaining therefor as long as 15 minutes. At no time did any picket patrolChurch Street or gate 2. They never were closer to gate 2than 225 feet, the distance between the gate and the corner.However, at some time during the course of thepicketing, the Image National employee, under contract4 On approximately July 30, another union having a separate and distinctdispute with a subcontractor, Alameda Electric, began picketing the project.At that time, the signs were changed to require Alameda also to utilize gateI and to refrain from using gate 2. This change has no beanng on the instantcase.5 The General Counsel does not allege the Grinnell incident to beviolative of the Act, undoubtedly because the June 28 picketing was inconformance with the Board's common situs picketing rules and because thepublicity proviso to Sec. 8(b)(7)C) is not involved herein.I These were the pnmary's employees and accordingly no violation ofvwith Albertson's to install their large electric sign at thesouthwest corner of the parking lot, the corner in question,decided not to perform that work. The record is unclearregarding what caused his refusal to install the sign. I note,however, that some portion of his work involved electricalconnections, and that there was a labor dispute involvingAlameda Electric and another union, which occurredduring the instant dispute. It may be that the other union'spicketing caused Image National to leave the job. Certainlyno evidence was adduced tending to show that Respon-dents' activity was responsible. Later, the sign installationwas let to Summers Sign Company and, on one occasion,one of Respondents' pickets (not Rey) was seen talking to aSummers employee at the corner. There is no evidenceregarding the substance of that conversation. Whatever theconversation was, it had no effect on the Summersemployees, because they completed the erection of the signwithout interruption.During the entire period of the picketing, the Employermade no complaint to the Respondent that the picketingwas in any way improper, although Respondent DistrictCouncil's letter delivered to Spurlin on June 28 urged himto advise Sizemore if the rules regarding primary picketingwere not being followed.Analysis and ConclusionsA. The Alleged Recognitional ObjectiveThe General Counsel contends that the 1970 recognition-al picketing by another affiliate of Respondent DistrictCouncil in another city involving another employer shouldbe taken as evidence of a current recognitional object here.He argues that since James was the executive officer of thatlocal union and since Spurlin was a principal of thatemployer, it is likely that Respondent District Council hascontinued to have an interest in obtaining recognition fromSpurlin and his various businesses.I recognize that there are cases, such as that cited by theGeneral Counsel, United Brotherhood of Carpenters andJoiners of America, Local 745, AFL-CIO (James W. Glover,Ltd.), 178 NLRB 684 (1969), which provide that suchremote evidence is admissible as background. Nonetheless,even in that case it does not appear that either the TrialExaminer or the Board relied to any great degree on thatevidence. Because the union was engaged in apparent areastandards picketing, the Board and the Trial Examinerrelied on evidence demonstrating that the union was notreally interested in the wages actually being paid by theemployer and would not be satisfied until the employer metevery term and condition in that union's area collective-bargaining agreement, including recognition and unionsecurity. Neither of those factors is present in this case, andSec. 8(bX4)B) is alleged as to them. In explanation of their departure fromthe job, I note that the record contains some hearsay evidence that they mayhave been members of a sister local in El Paso. If so, I speculate that theymay have feared some sort of internal union discipline.I The General Counsel does not allege the Whitfield incident to beviolative of the Act, undoubtedly because Whitfield was not a neutral, but asupplier of the primary. N. LR.B. v. International Rice Milling Co., Inc., 341U.S. 665 (1951); N.LR.B. v. United Steelworkers of America [CarrierCorporation], 376 U.S. 492 (1964).239 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe fact that 8-year-old evidence was admissible in Gloverdoes not persuade me that the 6-year-old evidence hereshould be considered of any probative value, particularlywhere the earlier dispute occurred in another city, involvedanother local and another employer. Accordingly, I give noweight whatsoever to the 1970 picketing in Silver City.I do, however, agree with the General Counsel that, inlate 1975 and in early 1976, Sikes' approaches to theEmployer regarding the Employer's hiring RespondentLocal's members and signing a collective-bargainingagreement are conclusive evidence that Respondent Localhad a recognitional object at that time. Yet, no suchapproaches were made after late March or early Aprilwhen, in response to Timberlake's request, Sikes said thathe would forward him a copy of the new agreement.However, Sikes never did so and 3 months passed beforethe picketing began. Moreover, during the interveningperiod Sikes learned that Respondent was paying wagesand fringe benefits inferior to those negotiated by Respon-dents and inferior to those prevailing in public worksprojects as set by the State Labor Commission. It was thepresentation of this knowledge to Respondent DistrictCouncil by Sikes that triggered the picketing. In fact, Sikestestified, and there is no evidence to contradict hisassertion, that he played no part in Respondent DistrictCouncil's decision to picket the Employer.As the Board said in Local Union No. 741, UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada,AFL-CIO (Keith Riggs Plumbing and Heating Contractor),137 NLRB 1125, 1125-26 (1962):A labor union normally seeks to organize theunorganized and to negotiate collective-bargainingcontracts with employers; but it also has a legitimateinterest apart from organization or recognition thatemployers meet prevailing pay scales and employeebenefits, for otherwise employers paying less than theprevailing wage scale would ultimately undermine thearea standards. Indeed the importance of maintainingarea standards as a matter of public as well as unioninterest was long ago endorsed by Congress by itsenactment of the Davis-Bacon Act (40 U.S. Code, Sec.276a, et seq.) relating to public contracts. It hasapplication, of course, whether or not employees ofpublic contractors are organized or have a collective-bargaining contract.Hence, if a union pickets and says to an employer,"We only want you to pay the prevailing wage scale,but don't want to bargain with you or organize youremployees," and there is no independent evidence tocontrovert this statement of objective, the Board cannotfind that the picketing has organization, recognition, orbargaining objectives.' As the Board stated in thereconsidered Calumet Contractors case: 2Respondent's admitted objective to require theAssociation ... to conform standards of employ-ment to those prevailing in the area, is notR Even before receipt of this information it had reason to suspect that theEmployer was paying inferior wages because of the low wage being paid toMcDonald, even though McDonald was not a skilled employee.tantamount to, nor does it have an objective of,recognition or bargaining. A union may legiti-mately be concerned that a particular employer isundermining area standards. It may be willing toforego recognition and bargaining provided sub-normal working conditions are eliminated fromarea considerations.The question of objectives in every case is one of factand not of assumptions or presumptions.I McLeod v. Chefs, Cooks, Pastry Cooks and Assistants, Local 89, etat. (Stock Restaurant), 280 F.2d 760 (C.A. 2).2 International Hod Carriers, Building and Common Laborers' Unionof America, Local No. 41, AFL-CIO (Calumet Contractors Association etal.), 133 NLRB 512 (1961) (Members Rodgers and Leedom dissenting);Houston Building and Construction Trades Council (Claude EverettConstruction Company), 136 NLRB 321 (1962) (Members Rodgers andLeedom dissenting).However, the Board has also held that, where a union'savowed area standards objective can be shown to be falseor otherwise unsupportable, then an organizational orrecognitional object can be inferred. See Sales DeliveryDrivers, Warehousemen and Helpers Local 296 of SantaClara and San Benito Counties, California; et al. (Alpha BetaAcme Markets, Inc.), 205 NLRB 462, 469 (1973), andAutomotive Employees Laundry Drivers & Helpers Local 88(West Coast Cycle Supply Co.), 208 NLRB 679, 680 (1974). Icannot conclude, based on the record evidence, thatRespondents' picketing here was a pretext and not alegitimate protest against the Employer's payment ofinferior wages. Certainly, the General Counsel's citation ofJudge Penfield's assertion in Alpha Beta Acme (at 471) that"there must have been an investigation and an evaluationof comparative standards carried out with as great a degreeof thoroughness as the circumstances will permit" does notanswer the question. The nature and extent of theinvestigation, in my opinion, need only to be sufficient toaccomplish the purpose. Steamfitters Local Union No. 614,United Association of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the United States andCanada, AFL-CIO (Trumbo Welding and FabricatingCompany), 199 NLRB 1026, 1031 (1972). In this particularinstance, Respondent Local obtained wage informationabout the Employer from two of its members, who haddealt directly with the Employer's job superintendent.sThere is no obligation, so far as I am aware, that a union inthese circumstances is required to verify that informationby other means, and that a failure to make such averification is tantamount to no investigation at all, or thata proscribed object should be presumed because theinvestigation could have been improved upon. But cf.General Service Employees Union Local No. 73, AFL-CIO(A-I Security Service Co.), 224 NLRB 434 (1976). Accord-ingly, I am not persuaded by the General Counsel'sargument that a recognitional or organizational objectshould be presumed from Respondents' failure to verify theinformation reported to it by its members. CertainlySpurlin did not tell James and Sikes, on June 28, that their240 UNITED BROTHERHOOD OF CARPENTERS, LOCAL NO. 1245information was wrong. Moreover, as I noted above, theirinformation was in fact reasonably correct.However, even if one of the Respondents' objectives wasthe lawful protest of the Employer's failure to meet theprevailing wage standards, the picketing may be foundunlawful if it can be shown by other evidence that anotherobject is proscribed.9It is clear that, beginning in the latterpart of 1975 and continuing until the latter part of March1976, Sikes' conduct demonstrated an interest in obtaininga collective-bargaining agreement from the Employer. Inview of the 3-month hiatus between Sikes' last inquiry andRespondents' picketing, the question which is presented iswhether or not the earlier recognitional object continuedthrough that hiatus period and attached to the picketing.The General Counsel argues that the object of thepicketing should be determined by an analysis of all thecircumstances surrounding and leading up to the picketing.In his view, such an analysis demonstrates that thepicketing had recognition as at least one of its objects. Iagree that all the surrounding circumstances should beclosely scrutinized and that the objects of the picketing willbe discerned from such a scrutiny.The difficulty with the General Counsel's analysis of thesurrounding circumstances is that he does not take intoproper account the hiatus and the avowed object of thepicketing. In order to conclude, as the General Counselurges, that Sikes' prehiatus statements are evidence of aposthiatus object, I must presume that the Union's objectremained the same after the hiatus. Both the courts and theBoard have cautioned against this approach. In fact, theconcept of a presumption of continued unlawful object,absent evidence to support the presumption, has beenclearly rejected. It was first rejected by the U.S. Court ofAppeals for the Second Circuit in 1957. See N.LR.B. v.Local 50, Bakery and Confectionary Workers InternationalUnion, AFL-CIO, 245 F.2d 542 at 547 (1957). Later, thesame circuit adhered to the rule in a 100) case, McLeod v.Chefs, Cooks, Pastry Cooks and Assistants, Local 89 (StorkClub), 280 F.2d 760 at 764 (1960). See also Kaynard v.Knitgood Workers Union, Local 155, International Ladies'Garment Workers' Union, AFL-CIO, No. 67, 64 LRRM2838 (E.D.N.Y., 1967). The Board, though at first havingdoubts about this approach, accepted the logic in Local344, Retail Clerks International Association, AFL-CIO(Alton Myers Brothers, Inc.), 136 NLRB 1270, 1273 (1962),and recently specifically adopted an Administrative LawJudge's decision following those cases, Building andConstruction Trades Council of Philadelphia and Vicinity,AFL-CIO (AItemose Construction Co.), 222 NLRB 1276, fn.2(1976). See also San Francisco Local Joint Executive Boardof Culinary Workers, Bartenders, Hotel, Motel and ClubService Workers, AFL-CIO (ABP Enterprises, Inc. d/b/aPerry's), 207 NLRB 199, 204 (1973). Thus, it is fair to saythat, in a situation where a union's object is initiallyunlawful, and it subsequently renounces the unlawfulobject in favor of a lawful one, there is no presumption that9 N.L.R.B. v. Denver Building & Construction Trades Council [Gould &Preisnerl, 341 U.S. 675. 688-689 (195 1).10 Such evidence was found in a case relied on by the General Counsel,San Francisco Joint Board International Ladies Garment Workers Union,AFL-CIO (Romay of California), 171 NLRB 761 (1968). but, as demon-strated infra, is not present here. RomaY, is, therefore, inapposite on its facts.the original object continues absent evidence supportingit.10Applying that rule, it follows that the burden is on theGeneral Counsel to prove that the unlawful object iscontinuing. Thus, the question I must answer is whether ornot the General Counsel has proved that Respondents herecontinued to have recognition as an object of its conductafter the hiatus. I must conclude that the General Counselhas not met this burden. First, I note that Sikes never sentTimberlake or Spurlin a copy of the newly negotiated areaagreement. Second, there was a passage of nearly 90 days.Third, during the intervening 90 days, Respondentslearned that the Employer was not paying wages and fringebenefits to its carpentry employees which met either thestandards negotiated by the Union with other employers orthe standards as found by the State Labor Commission.Fourth, the Union advised the Employer prior to com-mencing picketing that its object was to protest theEmployer's payment of substandard wages and fringebenefits, but that, if it could be shown that it did so, thepickets would be removed. The last observation is, ofcourse, not conclusive,'1but in the context of this case is inmy view significant. As the General Counsel has adducedno other evidence tending to show an unlawful object, Iconclude that he has not met his burden of proof.Accordingly, I shall recommend that the 8(bX7)(C) portionof the complaint be dismissed.B. The Alleged Enmeshment of NeutralsThe General Counsel contends that Respondents violat-ed Section 8(bX4))i) and (iiXB) of the Act when the picketintermittently left the primary gate and walked with hispicket sign to the intersection of Canal and Church Streets.This argument is premised on the General Counsel's viewthat Respondents did not strictly conform to the commonsitus picketing rules set forth in Moore Dry Dock.12Thatdecision holds that common situs picketing will bepresumed to be lawful and primary if it meets the followingconditions: "(a) the picketing is strictly limited to the timeswhen the situs of dispute is located on the secondaryemployer's premises; (b) at the time of the picketing theprimary employer is engaged in its normal business at thesitus; (c) the picketing is limited to places reasonably closeto the location of the situs; and (d) the picketing disclosesclearly that the dispute is with the primary employer." Theparties agree that Respondents complied with rules (a), (b),and (d) and that the question is whether or not Respon-dents complied with rule (c), requiring them to picketplaces reasonably close to the location of the primarydisputant, the Employer herein.When it established the reserve gates, the Employeraccomplished two things: First, it separated the neutralemployers/persons from the situs of the dispute, andplaced their entry point to the jobsite a significant distanceaway from the primary's entry point. Second, it attempted"H Operative Plasterers' and Cement Masons' International Association,Local Union No. 44, AFL-CIO (Penney Construction Company, Inc,), 144NLRB 1298, 1300, fn. 2 (1963).12 Sailors' Union of the Pacific (Moore Dry Dock Company), 92 NLRB547. 549 (1950).241 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto limit Respondents' picketing to a place adjacent to theprimary's offices and at the primary's entry point. Theseparation of the primary disputants from the neutralpersons at the jobsite by reserve gates is merely arefinement of Moore Dry Dock and received the SupremeCourt's stamp of approval in the General Electric case.13Thus the Moore Dry Dock rules must be adhered to at thereserve gate to avoid a presumption of illegal object.But, the Board said in International Brotherhood ofElectrical Workers, Local Union 861, and Arneth Lar4 itsagent (Plauche Electric, Inc.), 135 NLRB 250, 255 (1962),that the Moore Dry Dock rules are not to be applied on anindiscriminate "per se" se" basis, but are to be regarded as[evidentiary] aids in determining the underlying questionof statutory violation.'4In fact, the Plauche decision wasthe Board's response to court criticism that the Moore DryDock rules were being applied on a wooden and mechani-cal basis. The General Counsel's theory of this case, too,appears to be an attempt to apply the Moore Dry Dockrules in such a fashion.Respondents were no doubt attempting to picket theproject as efficiently as possible. They wished to engage intheir right to picket the primary gate, but also needed to beaware of two things: (1) whether primary employees wereon the job and (2) whether the neutral gate was beingobserved. Since, for the most part, Respondents utilizedonly one picket at the project, it was impossible for thesingle picket to accomplish all three jobs at once. Certainly,Respondents had the right, if not the obligation underMoore Dry Dock rules (a) and (b), to determine whether ornot primary employees were inside the building.15In orderto accomplish that purpose, the picket had to walk to apoint where he could see into the building. Second, in orderto determine if the neutral gate was being observed byprimary employees, he had to walk to approximately thesame point. When he did so, however, he lost immediatecontact with the primary gate which was being utilized bythe Employer and its suppliers. In order to best accomplishall three purposes, the picket chose to walk to the cornerwith his picket sign.The General Counsel argues that, although Respondentsmay have had a legitimate need either to see into thebuilding or to see the neutral gate, nonetheless, the picketshould have left his sign at gate I. Such an analysis, in myview, is at best unrealistic. First, at no time did Respon-1S Local 761, International Union of Electrical, Radio and MachineWorkers, AFL-CIO [General Electric Company] v. N.LR.B., 366 U.S. 667(1961).14 Accord: N.L.R.B. v. Northern California District Council of HodCarriers and Common Laborers of America, AFL-CIO; Construction andGeneral Laborers Union Local No. 185, AFL-CIO, 389 F.2d 721, 725 (C.A. 9,1968).1S In International Union of Operating Engineers, Local Union No. 450,AFL-CIO (Linbeck Construction Corporation), 219 NLRB 997 (1975), theunion tried very hard to comply with Moore Dry Dock, and though it wasultimately vindicated still had to defend against a charge of noncompliance.16 Local Union No. 227, Amalgamated Meat Cutters and ButcherWorkmen of North America, A FL-CIO (Iowa Beef Packers, Inc), 185 NLRB858 (1970); N.LR.B. v. Associated Musicians, Local 802, AFL [GothamBroadcasting Corp. (Station WINS)], 226 F.2d 900 (C.A. 2, 1955).17 The Board, in dealing with alleged transgressions of other Moore DryDock rules, such as rule (b), the requirement that the primary employer bepresent at the site, has treated minor literal transgressions realistically. Seecases such as International Union of Operating Engineers, Local 675, AFL-CIO (Industrial Contracting Co.), 192 NLRB 1188 (1971) and Internationaldents' pickets come nearer than 225 feet to the neutral gate(some witnesses thought the gate was even farther away)and no neutrals were enmeshed there. Second, while Irecognize that the effectiveness of the picket is notnecessarily a measure of its legality,l6nonetheless there isno evidence that while at the corner the picket had anyimpact on neutrals either entering the neutral gate orworking inside the building. Third, the General Counsel'stheory would require a union to go either to the additionalexpense and trouble of placing a permanent nonpicketingobserver at the site or to require a union to temporarilyabandon its right to picket while making the necessaryobservations of the neutral gate and the site. I am aware ofno rule of law imposing such a burden on a picketingunion. Finally, there is no independent evidence thatRespondents attempted to induce neutrals from perform-ing work at the jobsite. Accordingly, I am unable to applythe Moore Dry Dock rules as requested by the GeneralCounsel, for such an application would be, in thecircumstances of this case, wooden, mechanical, andunrealistic.'7I shall, therefore, recommend that the8(b)(4)(i) and (ii)(B) portion of the complaint be dis-missed. 18Upon the foregoing findings of fact and upon the entirerecord, I hereby make the following:CONCLUSIONS OF LAW1. New Mexico Properties, Inc., is an employer withinthe meaning of Sections 2(1), (2), (6), and (7) and 8(b)(4) ofthe Act.2. Respondents are labor organizations within themeaning of Section 2(5) of the Act.3. Respondents have committed no unfair labor prac-tices within the meaning of either Section 8(b)(7XC) or8(b)(4Xi) and (ii)(B) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law, and the entire record, and pursuant toSection 10(c) of the Act, I hereby issue the followingrecommended:ORDER 19The consolidated complaint is dismissed in its entirety.Union of Operating Engineers, Local Union No. 450, AFL-CIO (LinbeckConstruction Corporation), 219 NLRB 997 (1975). In those cases theprimary's presence at the site was intermittent and unpredictable, in oneinstance a "cat and mouse" game, and the Board refused to hold the unionto strict Moore Dry Dock standards, because of the physical difficulty ofdoing so.1i In view of my decision here, it is unnecessary to pass on Respondents'alternative defense that the "related-work" doctrine privileged noncompli-ance with Moore Dry Dock. See General Electric, supra, Oil, Chemical andAtomic Workers International Union, AFL-CIO, and its Local Union No. 4-23 (Firestone Synthetic Rubber & Latex Company), 173 NLRB 1244 (1968),and the dissenting opinion of Members Fanning and Jenkins in CarpentersLocal Union No. 470, United Brotherhood of Carpenters and Joiners ofAmerica, AFL-CIO (Mueller-A nderson, Inc.), 224 NLRB 315 (1976).1i In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections thereto shallbe deemed waived for all purposes.242